WATERMAN, Circuit Judge
(dissenting).
I concur with the majority that the purported appeal in No. 24283, Dich-mann, Wright & Pugh, Inc. v. United States, should be dismissed for lack of appellate jurisdiction.
With respect to the issues relative to jurisdiction that the majority find to have been raised in the other thirteen cases and which in their judgment require remand to resolve, I concur in the dissenting opinion of Judge CLARK. I would hold, with him, that the respective written instruments in each case, all of which contain the identical Clause 13, need no further judicial consideration below to make them properly interpretable, and that the interpretation placed upon these charter-parties in his dissent is a proper and justifiable one. I believe we should decide now, without more, whether these cases, case by case, are so time-barred as to deprive the courts of any jurisdiction over the respective alleged causes of action, and in the course of so doing I would follow our previous holdings in Sword Line, Inc., v. United States, 2 Cir., 1955, 228 F.2d 344, affirmed on rehearing, 2 Cir., 1956, 230 F.2d 75, affirmed 1956, 351 U.S. 976, 76 S.Ct. 1047, 100 L.Ed. 1493, and in American Eastern Corp. v. United States, 2 Cir., 1956, 231 F.2d 664, certiorari denied, 1956, 351 U.S. 983, 76 S.Ct. 1050, 100 L.Ed. 1497. When the libels were dismissed below for lack of jurisdiction libelants moved to amend the dismissed libels in order to *149present additional grounds to justify the taking of jurisdiction. See A. H. Bull S. S. Co. v. United States, D.C., 141 F.Supp. 58, 59-60. Not only were the libels severally dismissed below, but the motions to amend were severally denied; and appeals from the dismissals and the denials of the motions to amend were then taken. What is gained by not taking up these rulings now? Since it is my belief that the rulings below in these thirteen cases were in all respects proper, I would affirm the decisions of Judges Palmieri and Herlands below.